Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status: claims 11-19 are pending in this Office Action.  

DETAILED ACTION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 15-18 Invoke 35 U.S.C. 112(f).
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: apparatus, receiving module, calling module, result returning module, client receiving unit, storing module, server calling unit in claim 15-18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Claim Objections
Claim 18 objected to because of the following informalities:  
Regarding to claim 18: 	The phrase "the hardware module H" should be --the hardware module--. Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11-12, 14-16, 18-19 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Hendrick (US20160034872) hereafter referred to as “Hendrick”.
Regarding to claim 11:
A method for managing a hardware module of a payment terminal, comprising ([0022] manage, at least, physical and online product purchases. :
receiving a request to use a hardware module initiated by an application by calling a unified interface, wherein the request carries an identifier of the hardware module (See SCO subsystem client 1, 2, 3 on Fig. 2. [0020] receive purchase execution information … from at least one purchase subsystem (e.g., POS subsystem, SCO subsystem, cashier system, self check out kiosk, mobile device with app., etc.). [0034] A vendor supplied SCO subsystem 102, provides the hardware that a customer interacts with when purchasing their products. [0043] SCO service calls … the vendor's client application communicates purchase services request according to universal formatting requirements. Note: vendor is identifier);
calling a hardware interface corresponding to the hardware module according to the identifier of the hardware module ([0019] The vendor hardware can then execute any purchases. [0020] a self check out ("SCO") … receive purchase execution information … wherein the purchase execution information is communicated in a first format associated with a first purchase subsystem (e.g., SCO subsystem. [0034] A vendor supplied SCO subsystem 102, provides the hardware that a customer interacts with when purchasing their products) ; and
returning an execution result of calling the hardware interface to the application that initiates the request (See fig. 1A for a display result. [0020] receive updated purchase information from the calculation subsystem for display on an interface of the first purchase subsystem. [0044] The results or the calculations are then be displayed, for example, by a vendor application on the SCO system)
Regarding to claim 12:
The method for managing a hardware module of a payment terminal according to claim 11, wherein said receiving a request to use a hardware module initiated by an application by calling an unified interface, where the request carries an identifier of the hardware module comprises:
receiving, by a client, the request to use the hardware module initiated by the application by calling the unified interface, the client being a client in an intermediate layer between an application layer and a system layer (See SCO subsystem client 1, 2, 3 on Fig. 2.  [0020] receive purchase execution information … is communicated in a first format associated with a first purchase subsystem (e.g., SCO subsystem, mobile device with SCO application, hand held scanners, etc.). [0040] a customer can bring a mobile device having purchases identified on the device. In proximity to a self out check system, the purchase service request can be communicated to the system. [0031] an SCO system includes a translation layer.[0030-0031] The translation layer manages communication between SCO devices and the backend systems. Note: mobile app is an application layer; SCO is an intermediate layer; backend systems is a system layer)
after said receiving a request to use a hardware module initiated by an application by calling an unified interface and before said calling a hardware interface corresponding to the hardware module according to the identifier of the hardware module, the method further comprising:
storing, by the client, the request in a shared memory of a server and the client in a queue manner according to an order in which the request is initiated, where the server is a server in the intermediate layer (See Fig. 2 [0039] a dispatch server 218 configured to queue POS events for processing [0040] the system 200 generates a unique event queue for processing purchase information for each client system and/or customer. Customer specific events are processed and the results are returned to a requesting system (e.g., SCO 202 and/or POS 204). … online transactions can be incorporated into a customer queue … The purchase service request can be queued on the system 200 for later execution, for example, when a customer visits a retail store … the mobile device can be an SCO client (e.g., 202, 208, or 210) or in another example can communicate with an existing SCO client to incorporate transactions specified on the mobile device);
said calling a hardware interface corresponding to the hardware module according to the identifier of the hardware module comprises:
reading, by the server, the request from the shared memory ([0047] a dispatch server 312 configured to manage purchase event queues. The dispatch server 312 communicates purchase events (e.g., queued requests), for example, from each unique queue to the POS system 304 at 314.  [0039] the dispatch server 218 manages information queues for delivery to a POS processor and/or calculation component (e.g., 222)). and calling the hardware interface corresponding to the hardware module according to the identifier of the hardware module ([0044] The results or the calculations are then be passed back through the translation layer to the vendor client application and displayed, for example, by a vendor application on the SCO system. [0047] the jetty server 308 is configured to communicate any responses (e.g., 320) aggregated with any events (e.g., 322) at 328 to the SCO system)
Regarding to claim 14:
The method for managing a hardware module of a payment terminal according to claim 11, wherein the identifier of the hardware module is specified in an input parameter of the unified interface ([0042] a universal communication format can be specified for service requests and by implementing the universal format any device can integrate directly with the system (e.g., via the translation layer). In one example, a communication model defines the framework and formatting needs to specify to SCO and/or POS vendors to ensure all applications clients are built in compliance with the same formatting. Note: define framework/structure to specify SCO vendor is specify the identifier in input parameter. See spec [0054] the developers of the applications … specify the identifier of the hardware module to be used in the input parameter of the unified interface)
Regarding to claim 15:
	[Rejection rationale for claim 11 is applicable].
Regarding to claim 16:
	[Rejection rationale for claim 12 is applicable].
Regarding to claim 18:
[Rejection rationale for claim 14 is applicable].
Regarding to claim 19:
[Rejection rationale for claim 11 is applicable].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre- AIA  35 U.S.C. 103(a) are summarized as follows: 	1. Determining the scope and contents of the prior art. 	2. Ascertaining the differences between the prior art and the claims at issue. 	3. Resolving the level of ordinary skill in the pertinent art. 	4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hendrick (US20160034872), in view of Dale (US20080034379).
Regarding to claim 13:
 	Hendrick teaches The method for managing a hardware module of a payment terminal according to claim 12, 
	Hendrick does not explicitly disclose wherein the server and the client perform communication in a full duplex mode through a shared memory and semaphore mechanism.
Dale teaches wherein the server and the client perform communication in a full duplex mode through a shared memory and semaphore mechanism ([0035] For each client-server connection, two socket connections may be established. Each of these connections carries a full-duplex packet stream between client and server).
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to take the teachings of Hendrick and apply them on the teachings of Dale to further implement wherein the server and the client perform communication in a full duplex mode through a shared memory and semaphore mechanism.  One would be motivated to do so because in order to improve better system and method to provide a full-duplex packet stream between client and server (Dale, [0035]).
Regarding to claim 17:
[Rejection rationale for claim 13 is applicable].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN DOAN whose telephone number is 571 272-4317.  The examiner can normally be reached on Monday-Thursday and biweekly Friday 9am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRIVASTAVA VIVEK can be reached on 571-272-7304(571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIEN V DOAN/Examiner, Art Unit 2449           
/NORMIN ABEDIN/Primary Examiner, Art Unit 2449